            Case 1:20-cv-00508-DAD-HBK Document 20 Filed 07/20/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
                                                     )       No.: 1:20-cv-00508-NONE-HBK
11   WANDA BILLINGSLEY o/b/o K.B.,                   )
                                                     )       ORDER GIVING EFFECT TO PARTIES’
12                    Plaintiff,                     )       STIPULATION AND REMANDING CASE
                                                     )       PURSUANT TO SENTENCE FOUR OF 42
13        vs.                                        )       U.S.C. § 405(g)
     KILOLO KIJAKAZI1,                               )
14   Commissioner of Social Security,                )
                                                     )
15                                                   )
                      Defendant.                     )
16                                                   )
17
18           On July 19, 2021, the parties filed a stipulation that this action be reversed and remanded
19   for further administrative action pursuant to the Social Security Act § 205(g), as amended, 42
20   U.S.C. § 405(g), sentence four. (Doc. No. 19.) The parties agree that on remand, the
21   Commissioner will reinstate and restore K.B. to active pay status for Title XVI Supplemental
22   Security Income disability payments dating back to the date of termination that resulted from the
23   Commissioner’s 2015 continuing disability review (CDR). The Commissioner concedes that
24   K.B. did not experience medical improvement as of the date of the ALJ’s decision, September
25   30, 2019. Accordingly, the parties agree that K.B.’s disability continued during the time period
26
27   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
28   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew
     Saul as the defendant in this suit.

     Stip. for Remand.; 1:20-cv-00508-NONE-HBK           1
            Case 1:20-cv-00508-DAD-HBK Document 20 Filed 07/20/21 Page 2 of 2



 1   that the ALJ considered, May 1, 2016 to September 30, 2019. (See Certified Administrative
 2   Record (AR) 25).
 3           The parties do not stipulate, and the court makes no finding, as to whether K.B.’s
 4   disability continued past September 30, 2019. The Commissioner remains obligated to
 5   periodically review a claimant’s continuing eligibility for payments based on disability. See 20
 6   C.F.R. §§ 416.989, 416.994a. Further, plaintiff remains responsible under 20 C.F.R. § 416.988
 7   to promptly inform the Commissioner of events that may change K.B.’s disability status. The
 8   Comparison Point Decision for the next continuing disability review will be the Form SSA-832-
 9   C3 “Cessation or Continuation of Disability or Blindness Determination and Transmittal” dated
10   May 5, 2014 (AR 67 [Exhibit 3A]).
11           Good cause appearing, and pursuant to the parties’ stipulation, this case is hereby
12   remanded to the Appeals Council for further proceedings consistent with the terms of the parties’
13   stipulation. The Clerk of the Court is directed to enter final judgment in favor of plaintiff, and
14   against defendant, reversing the final decision of the Commissioner.
15
     IT IS SO ORDERED.
16
17       Dated:      July 20, 2021
                                                           UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Remand.; 1:20-cv-00508-NONE-HBK         2
